              Case 2:02-cr-00287-JAM Document 245 Filed 08/12/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:02-CR-287-JAM

12                                 Plaintiff,            MOTION AND ORDER TO ASSIGN AND
                                                         DISBURSE RESTITUTION
13                          v.

14   COLEMAN, ET AL.,

15                                Defendant.

16

17          The United States of America, by counsel, respectfully requests that the Court order the Clerk of
18 the United States District Court to assign restitution and disburse the restitution funds already collected

19 and to be collected in the future, if any, in this case to Mrs. Irma Herrmann, for the reasons set forth

20 below.
21          On October 7, 2003, the Court entered a Judgement, which ordered defendant Joseph L. Norris
22 to pay restitution in the amount of $100,000 to “Brusch Family Trust.” Exhibit 1 at 6. Undersigned

23 counsel is informed that the Clerk of the Court attempted to previously pay out $1,033.71 to the “Brusch

24 Family Trust”, which was not claimed. Mrs. Irma Herrmann attested to undersigned counsel that she

25 returned the check.

26          Mrs. Irma Herrmann provided an affidavit affirming that the Mr. Erwin Brunsch was the sole
27 trustee and beneficiary of the trust, which was actually named “Brunsch Family Trust”. Exhibit 2. In

28 this affidavit, Mrs. Irma Herrmann also attested that Mr. Erwin Brunsch had dissolved the trust several


      MOTION TO ASSIGN AND DISBURSE                       1
      RESTITUTION
              Case 2:02-cr-00287-JAM Document 245 Filed 08/12/20 Page 2 of 3

 1 years prior to his death on September 14, 2018. Id. Mrs. Irma Herrmann further provided

 2 documentation evidencing that Mr. Erwin Brunsch had passed away (provided to the Court for in

 3 camera review as Exhibit 2-A) and that she was the successor to his estate, including any residual

 4 interests or proceeds due to the Brunsch Family Trust (provided to the Court for in camera review as

 5 Exhibit 2-B).

 6          18 U.S.C. § 3663(a)(2) provides: “In the case of a victim who is under 18 years of age,

 7 incompetent, incapacitated, or deceased, the legal guardian of the victim or representative of the victim’s

 8 estate, another family member, or any other person appointed as suitable by the court, may assume the

 9 victim’s rights under this section, but in no event shall the defendant be named as such representative or

10 guardian.”

11          In light of Mr. Erwin Brunsch’s death, and pursuant to 18 U.S.C. § 3663(a)(2), the government

12 requests that any restitution proceeds currently available and any future restitution proceeds due to the

13 Brusch Family Trust be assigned and paid out to Mrs. Irma Herrmann.

14

15     Dated: August 11, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
16

17                                                    By: /s/ TANYA B. SYED
                                                          TANYA B. SYED
18                                                        Assistant United States Attorney

19 /

20 /
21 /

22 /

23 /

24 /

25 /

26 /

27 /

28 /


       MOTION TO ASSIGN AND DISBURSE                     2
       RESTITUTION
              Case 2:02-cr-00287-JAM Document 245 Filed 08/12/20 Page 3 of 3

 1                                                    ORDER

 2
            This matter is before the Court on the government’s motion requesting that the Clerk of the
 3

 4 Court assign restitution and be directed to pay the restitution currently in the Clerk’s registry with

 5 regards to the Brusch Family Trust to Mrs. Irma Herrmann.

 6          The Court, having considered the motion of the United States, now finds that the motion should
 7
     be, and hereby is, GRANTED.
 8
            IT IS HEREBY ORDERED that the financial unit for the U.S. District Court Clerk’s Office for
 9
     the Eastern District of California is directed to pay any restitution currently available and any future
10
     proceeds due to the Brusch Family Trust to Mrs. Irma Herrmann.
11

12
     DATED: August 11, 2020
13

14
                                                         /s/ John A. Mendez
15                                                      HON. JOHN A. MENDEZ

16

17

18

19

20
21

22

23

24

25

26

27

28


      MOTION TO ASSIGN AND DISBURSE                       3
      RESTITUTION
